DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/01/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 03/01/2021.  The information disclosed therein was considered.

Allowable Subject Matter
Claims 1-20 are allowable. 
Regarding claims 1, Lee et al (US11086722 FIG 3 and 7) discloses a memory device comprising (FIG 3; 100): a plurality of memory cells (110); an operation mode determiner configured to determine any one of 5a normal operation mode and a memory communication operation mode of communicating data with another memory device according to an operation mode command input from a memory controller (Steps 650, 660, 750))
Byun et al (US20200334166 FIG 1) discloses operation determination circuitry. 
Kim et al (US20190372592 FIG 1) discloses first and second memory 101 and 102. 
Fujioka et al (US201303515012 FIG 2) discloses internal command generator 2.  
Na et al (US20150098296 FIG 1; [0010-0011]) discloses pads WCK and EDC0-EDC2 and HCK, and internal command e.g., iHCK). 
Nagashima et al (US20140063943 FIG 2; [0189]) discloses pad memory controller 30A. 
Ma et al (US20200110708 FIG 12; [0117]) discloses controller 3210 detecting a target data of memory device 3220 and write target data stored in 3112). 
Kojima et al (US20190295665 FIG 3; claim 8; discloses having memory controller, read target data, writing mode used when writing the read target data). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination  a pad control signal generator configured to generate a pad control signal for determining a pad to receive a signal corresponding to a data mmovement command of the memory controller according to the determined operation mode; a pad controller configured to receive the signal corresponding to the data movement command through the determined pad according to the pad control signal; 5an internal command generator configured to generate an internal operation command corresponding to the data movement command according to the determined operation mode; and an operation controller configured to perform one of a read operation of reading first target data to be output to the another memory 20device from the plurality of memory cells and a program operation of storing second target data input from the another memory device in the plurality of memory cells, based on the internal operation command. Claims 2-10 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 11, none of the prior art teaches, suggests or renders obvious, either alone in receiving a data movement command input from the memory controller; generating a pad control signal for determining a pad to receive a signal corresponding to the data movement command according to the 10determined operation mode; receiving the signal corresponding to the data movement command through the determined pad according to the pad control signal; generating an internal operation command corresponding to the data movement command according to the determined operation mode; 15and performing one of a read operation of reading first target data to be output to the another memory device from the plurality of memory cells and a program operation of storing second target data input from the another memory device in the plurality of memory cells, based on the 20internal operation command. Claims 12-19 are allowed because of their dependency to the allowed base claim 11.
However, with respect to claim 21, none of the prior art teaches, suggests or renders obvious, either alone in a second memory device configured to receive the data from the first memory device, and perform a program operation of storing data in 20response to the data movement command according to a second operation mode; and a memory controller configured to control the first memory device and the second memory device such that data read from the first memory device is moved to the second memory device by providing an operation PA4431-0mode command and the data movement command to each of the first memory device and the second memory device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827